Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-9 and 11-13 are cancelled.
Claims 10 is amended.
Claims 21-29 are new.
Claims 10 and 14-29 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 10 and 21-29 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Santini, JR. et al. (U.S. Publication No. 2008/0015494).
As per claim 10, Santini teaches a method for remotely administering a drug, the method comprising:
-providing a drug delivery device comprising:
s in fluid communication with a needle (Santini: para. 12; Plurality of reservoirs); 
-actuators to drive different fluids from the reservoirs to the needle (Santini: para. 12; A pump for delivering the fluid from reservoirs opening.);
	-a microcontroller to control operation of the actuator (Santini: para. 13; A controller for disintegrating plurality of reservoir caps.); and 
-a portable power source to power the microcontroller and the actuators (Santini: para. 13; A power source.);
-programming the microcontroller of the drug delivery device to administer a medication associated with the fluids according to an instruction (Santini: para. 49-51; para. 125-126; The cassette controls the operation of the reservoirs opening to deliver the medication. The controller determines the time and type of activation.); and
-administering the medication according to the instruction (Santini: para. 49; Release may be into a dialysis solution, patient’s blood, or combination.);
-wherein the drug delivery device is in wireless communication with a computing device (Santini: para. 125-126; Wireless communication to a remote location);
-wherein the microcontroller is programmable responsive to a patient diagnosis for a patient treatment recommendation associated with the instruction (Santini: para. 125-126);
-wherein the needle is one of an array of microneedles (Santini: para. 13); and
-wherein the drug delivery device further includes channels and drive electronics controlled by the microcontroller to position the channels relative to the needle of the array of microneedles for a single injection of the fluids from each of the reservoirs (Santini: para. 125-126; para. 16; Controller controlling the plurality of reservoirs and providing a flow channel to combine the fluids from the pumps.).
As per claim 21, Santini teaches a system for remotely treating a patient, the system comprising:
-reservoirs in fluid communication with a needle (Santini: para. 12);
-actuators to respectively drive fluids within the reservoirs to the needle for a single injection (Santini: para. 12); and
-a microcontroller to control operation of the actuators (Santini: para. 13);
-wherein the fluids are different drugs in the reservoirs respectively for administration of a combination therapy (Santini: para. 16).
As per claim 22, the system of claim 21 is as described.  Santini further teaches further comprising:
-a communication interface configured to download and upload information from and to at least one remote server over a network (Santini: para. 125); and
-a portable power source (Santini: para. 13).
As per claim 23, the system of claim 22 is as described.  Santini further teaches further comprising a communication interface configured to download and upload information from and to at least one server (Ross: para. 97).
As per claim 24, the system of claim 21 is as described.  Santini further teaches further comprising at least one sensor to monitor a health condition of the patient (Santini: para. 17).
As per claim 25, the system of claim 21 is as described.  Santini further teaches wherein the needle is one of an array of microneedles (Santini: para. 13).
As per claim 26, the system of claim 21 is as described.  Santini further teaches further comprising:
-conduits defining respective channels (Santini: para. 16); and
-drive electronics controlled by the microcontroller to position the conduits at the needle of the array of needles (Santini: para. 16). 
As per claim 27, the system of claim 26 is as described.  Santini further teaches wherein:
-the conduits define respective microchannels for the channels (Santini: para. 54); and
-the needle is a microneedle of an array of microneedles (Santini: para. 55). 
As per claim 28, the system of claim 21 is as described.  Santini further teaches wherein the fluids are different drugs in the reservoirs respectively for administration of a combination drug therapy for the combination therapy (Santini: para. 37).
As per claim 29, the system of claim 21 is as described.  Santini further teaches wherein:
-the fluids in the reservoirs respectively are a medication and a chemical enhancer (Santini: para. 99), and
-the chemical enhancer is to assist absorption of the medication through the skin for the needle a microneedle for a transdermal injection having a depth of less than one millimeter (Santini: para. 99).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santini, JR. et al. (U.S. Publication No. 2008/0015494) in view of Ross (U.S. Publication No. 2015/0351664).
As per claim 14, the method of claim 10 is as described.  Santini teaches further comprising:
-providing a patient information database for retrieving and storing patient data associated for use of the drug delivery device (Santini: para. 125; Output signal from the device can be stored and sent to a remote location.).
	Santini does not explicitly teach the following, however, Ross teaches further comprising: providing at least one server operative to access the patient information database (Ross: para. 125).
	One of ordinary skill in the art would have recognized that applying the known technique of Ross would have yielded predictable results and resulted in an improved system.  It 
As per claim 15, the method of claim 14 is as described.  Santini further teaches wherein the computing device is remotely located from the server for communication there between over a network (Santini: para. 125).
As per claim 16, the method of claim 15 is as described.  Santini does not explicitly teach the following, however, Ross teaches wherein the computing device includes a microprocessor and memory configured to execute and store a diagnostic computer application (Ross: para. 93).
The motivation to combine the teachings is same as claim 14.
As per claim 17, the method of claim 16 is as described.  Santini further teaches wherein the computing device is configured for communication with the server using the Internet (Santini: para. 125).
As per claim 18, the method of claim 16 is as described.  Santini further teaches wherein the computing device and the drug delivery device in combination provide a telehealth/telemedicine system for generation of health data for use with the patient data (Santini: para. 125)
As per claim 19, the method of claim 18 is as described.  Santini further teaches further comprising storing the health data in the patient information database as part of the patient data (Santini: para. 125).
As per claim 20, the method of claim 18 is as described.  Santini does not explicitly teach the following, however, Ross teaches further comprising generating the patient diagnosis and the patient treatment recommendation in real time using the diagnostic computer application using the health data and the patient data (Ross: para. 93).
The motivation to combine the teachings is same as claim 14.
Response to Arguments
Applicant’s arguments with respect to claims 10 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEETAL R PAULSON/            Primary Examiner, Art Unit 3626